Citation Nr: 0610555	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-00 710	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.G.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to June 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the Jackson Mississippi Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran's claims file 
has subsequently been transferred to the Philadelphia 
Regional Office.  In January 2006 a Travel Board hearing was 
held before the undersigned.

The Board notes that additional evidence was submitted at the 
time of the Travel Board hearing with a waiver of regional 
office consideration.


FINDING OF FACT

The record includes credible evidence of stressor events in 
service, as well as VA diagnoses of PTSD based in such 
stressor events.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD resulting from several 
stressors in service.  The stressors include, but are not 
limited to, coming under hostile fire while participating in 
a vehicle recovery unit.  He has also asserted that he 
witnessed the death of service comrades and was involved in 
the recovery of their bodies.



Factual Background

The veteran's service medical records contain no complaints, 
findings, or diagnoses of a psychiatric disorder.  On the 
veteran's service separation examination in January 1971, 
psychiatric evaluation was normal.  

Service personnel records show that the veteran served in 
Vietnam from May 1969 to April 1970, and served as a general 
vehicle repairman.  The records indicate that he served with 
both HHC and Delta Company of the 2nd Battalion, 47th 
Infantry, 3rd Brigade of the 9th Infantry Division.  They 
list his campaigns as including the TET 1969 Counter 
Offensive.

On initial VA psychiatric assessment in May 1999, the veteran 
indicated that he served in Vietnam for one year as a 
mechanic, but was assigned to a recovery unit which retrieved 
persons and damaged equipment from areas of  fire fights.  
The veteran indicated that he began to have recurrent 
intrusive thoughts of Vietnam some time after 1998.  He 
indicated that he was different after his service time in 
Vietnam.  The impression was PTSD.

A July 1999 VA psychiatric treatment report reflects that the 
veteran complained of severe flashbacks and intrusive 
memories.  He reported that he could no longer function at 
his last job due to extremely poor concentration due to 
anxiety.  He would severely misinterpret social cues from his 
co-workers, supervisors, and customers, leading to feelings 
of rage.  He also indicated that he had crying spells, and 
that his relationships with his wife and his family had 
suffered.  The impression was PTSD.  

In a statement received in April 2001, the veteran indicated 
that in Vietnam he went on recovery missions to get people in 
and out of fire fights.  In statements received in April 2001 
and August 2001, the veteran's wife indicated that she saw 
great changes in the veteran, especially since 1998.  He had 
begun having flashbacks and would often stop his truck and 
sit on the side of the road.

In a July 2002 letter from a PTSD clinical director, P.A.L., 
Ph.D., it was noted that the veteran had been an outpatient 
in the treatment program since May 1999.  His primary 
diagnosis was PTSD, chronic, with delayed onset, with history 
of associated alcohol abuse (in total remission since 1994), 
and chronic severe depression.  It was noted that the 
diagnostic criteria for PTSD which he exhibited included 
persistent reexperience of the events as shown by combat, 
nightmares, intrusive recollections of combat, flashbacks, 
and weapons fire.  The veteran recalled a particular 
traumatic incident that occurred in February 1970 when his 
company was out on a search and destroy mission and the enemy 
had laid numerous mines in the field.  He was driving a cargo 
carrier and delivered a load of torpedo mines, when they were 
hit.  He fired the 50-caliber [machine gun mounted] on his 
truck, working the tree line, when a chopper was hit as it 
lifted off, and all he could do was watch the men get killed 
as he had run out of ammo.  The veteran indicated that he 
lost a friend (Jeff) and a fellow soldier named Randy that 
day.  He also indicated that he was frequently involved in 
recovery operations where they would go into areas after fire 
fights to recover bodies and the injured, and get vehicles 
stuck out in the mud.  During the 11 months he spent in a 
combat area, he saw dozens of people killed or injured and 
handled body bags and the wounded.   His reaction to these 
events involved intense fear, helplessness, and horror.  It 
was noted that he had nightmares of the above events and 
other incidents as primary content, and experienced 
flashbacks of the same.  His poor concentration was often the 
result of intrusive thoughts of combat or being interrupted 
by loud noises, helicopters, or thunderstorms.  Much of his 
present severe reactions to past and present trauma became 
much worse after a stroke he had in 1998, representing a 
retraumatization and significant increase in anxiety.  It was 
noted that he had little socialization outside of his 
required family functions, and was no longer employable.  
Diagnoses included PTSD, chronic, with delayed onset.  An 
Axis IV diagnosis of exposure to war was noted.

In a statement received in July 2002, the veteran indicated 
that he hated recovering bodies and was always afraid that 
one of the dead bodies would be someone he knew.

On VA examination in October 2002, the diagnosis was PTSD.  
An Axis IV diagnosis of exposure to war for 11 months was 
also indicated.

In a statement received in March 2003, the veteran indicated 
that he had transferred from a wheel vehicle mechanic to 
service in a wheel recovery unit.  He indicated that, during 
recovery missions, he had witnessed both combat and recovery 
of disabled vehicles, as well as corpses of decreased 
military personnel.

July 2004 USASCRUR correspondence indicates that a review of 
operational reports from the 2nd Battalion, 47th Infantry 
Division, for the period ending April 30th, 1970 was 
conducted.  The documents showed enemy activity, combat 
incidents, and casualties.

In a statement received in October 2004, the veteran's 
service comrade, R.L.P., indicated that he had served in the 
same battalion as the veteran as a platoon medic and company 
senior medic during 1969 and 1970.  He indicated specifically 
that he had served with the veteran in the 2nd Battalion, 
47th Infantry, 9th Infantry Division in Vietnam.  The 
statement then contained the following language: 

The veteran served with Delta Company as 
a member of our battalion maintenance 
crew and served on the battalion's 
recovery vehicle as a member of the 
vehicle recovery crew.  The 
responsibilities of this team were to 
recover tracked and wheeled vehicles that 
were damaged in combat operations by land 
mines, RPG's, etc., as well as those that 
broke down and could not be repaired in 
the field, as needed in support of our 
operations.  On numerous occasions, the 
recovery team had to enter in areas 
immediately after the actions that 
disabled out APC's (Armored Personnel 
Carrier).  In these situations, the 
damaged APC's would have blood on them 
from the wounded or killed men.  In 
several instances that I recall, we 
experienced small arms fire during times 
vehicles were being recovered by the 
battalion vehicle recovery stations crew.

The statement also indicated that several pictures were 
included showing the veteran on the vehicle recovery 
section's vehicle.  Pictures of "tracks" damaged in combat 
and recovered by the veteran and his teammates were also 
included.

Records received from the Social Security Administration in 
November 2004 document that the veteran had received a 
diagnosis and treatment for PTSD.  

In conjunction with his January 2006 Travel Board hearing, 
the veteran submitted records of operational reports and 
lessons learned from the 3rd Brigade of the 9th Infantry 
Division for the period ending October 1969.  He also 
submitted operational reports and lessons learned from the 
headquarters of the 3rd Brigade, 9th Infantry Division, for 
the period ending January 1970.

At his January 2006 Travel Board hearing, the veteran 
testified that he had witnessed the killing of a service 
comrade, J.A.R.  He essentially indicated that he was 
involved in the recovery of J.A.R's body.  He also indicated 
that in September 1969 he had engaged in combat operations 
with the enemy, firing a 50-caliber machine gun.  His wife 
indicated that she had noticed that the veteran had changed 
and had been quiet and a little bit withdrawn when he had 
returned from Vietnam.  

Legal Criteria

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

Analysis

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with the matter on appeal 
at this time without discussing The Veterans Claims 
Assistance Act of 2000 (VCAA).  While the veteran did not 
receive any notice regarding ratings of service connected 
disabilities or effective dates of awards (See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar.3, 2006)), neither the rating of a disability 
nor the effective date of an award is a matter under 
consideration at this time.  Hence, the veteran is not 
prejudiced by the absence of such notice.

Although the veteran contends that he engaged in combat on a 
number of occasions, the service department has been unable 
to verify that he was involved in combat.  Moreover, none of 
the veteran's award and decorations, which include the 
Vietnam Service Medal, reflect combat.  And his alleged 
witnessing of the death of JAR has not yet been verified.

Nevertheless, the Board finds that the evidence of record, 
viewed in a light most favorable to the veteran, does tend to 
verify his claimed stressor of being fired upon while engaged 
in the recovery of military vehicles.  The July 2004 USASCRUR 
correspondence, as well as the command chronology of the 3d 
Brigade of the 9th Infantry Division, both support that the 
veteran's unit came under fire during the time period in 
question.  Even more significant is the October 2004 letter 
from a service comrade which tends to verify on a more 
specific basis that the veteran experienced a stressor 
claimed in this appeal.  That October 2004 letter 
specifically noted that, on numerous occasions, the recovery 
team had to enter into areas immediately after combat actions 
had taken place and that in many situations the units would 
come under small arms fire during the times the vehicles were 
being recovered.  The Board also notes that the veteran's 
claimed stressor of participating in the recovery of the 
bodies of fallen comrades has been strengthened by the 
October 2004 service comrade letter.

Corroboration of a claimed in-service stressor does not 
require "that there be corroboration of every detail, 
including the appellant's personal participation in the 
identifying process."  See Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  The fact that a veteran was stationed with a 
unit that sustained attacks strongly suggests that he was, in 
fact, exposed to these attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  As indicated above, the veteran 
claims that one of his stressors includes experiencing enemy 
fire while retrieving damaged vehicles.  Although not all of 
the veteran's claimed stressors have been verified, the Board 
finds that the "enemy attack" and body recovery stressors 
have essentially been corroborated.

Review of the medical evidence shows that PTSD has been 
diagnosed on more than one occasion, and that the examiners 
have specifically noted Axis IV diagnoses of exposure to 
combat in Vietnam as being a stressor supporting the 
diagnosis.  In short, the veteran has been examined by 
physicians who have reviewed the claims file and have not 
only concluded that he has PTSD, but have also concluded that 
the corroborated stressor of coming under fire was sufficient 
to have caused the PTSD.  

Since there is competent evidence of a current diagnosis of 
PTSD, credible supporting evidence that a claimed inservice 
stressor actually occurred, and competent (medical) evidence 
of a nexus between the diagnosis of PTSD and a specific 
claimed stressor, the requirements for establishing service 
connection for PTSD are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


